Exhibit 10.4
EXECUTION VERSION
(DEUTSCHE BANK LOGO) [w83072k1w8307204.gif]
Deutsche Bank AG, London Branch
Winchester House
1 Great Winchester Street
London EC2N 2DB
Telephone: 44 20 7545 8000
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 1-212-250-2500
Internal Reference Nr.: 439460
                    June 9, 2011

          To:   Integra LifeSciences Holdings Corporation     311 Enterprise
Drive     Plainsboro, NJ 08536
 
  Attention:   Treasurer
 
  Telephone No.:    (609) 275-0500
 
  Facsimile No.:    (609) 750-4264
 
       
Re:        Base Call Option Transaction

     DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THIS TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG AND COUNTERPARTY SHALL BE TRANSMITTED
THROUGH DBSI. DEUTSCHE BANK AG ACTING THROUGH ITS LONDON BRANCH IS NOT A MEMBER
OF THE SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the call option transaction entered into between
Deutsche Bank AG, London Branch (“Dealer”) and Integra LifeSciences Holdings
Corporation (“Counterparty”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein are based on terms that are defined in the Offering

     
Chairman of the Supervisory Board: Clemens Börsig Management Board: Josef
Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen, Anshuman Jain, Stefan
Krause, Hermann-Josef Lamberti, Rainer Neske
  Deutsche Bank AG is authorized under German Banking Law (competent authority:
BaFin — Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online:
 
  http://www.deutsche-bank.com

 



--------------------------------------------------------------------------------



 



Memorandum dated June 9, 2011 (the “Offering Memorandum”) relating to the 1.625%
Convertible Senior Notes due 2016 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 200,000,000 (as increased by up to an aggregate principal amount
of USD 30,000,000 if and to the extent that the Representatives (as defined
herein) exercise their option to purchase additional Convertible Notes pursuant
to the Purchase Agreement (as defined herein)) pursuant to an Indenture to be
dated June 15, 2011 between Counterparty and Wells Fargo Bank, National
Association, as trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture that are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
For the avoidance of doubt, references herein to sections of the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation. If any relevant sections of the
Indenture are changed, added or renumbered following execution of this
Confirmation but prior to the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the draft of the Indenture so reviewed. The parties further acknowledge
that references to the Indenture herein are references to the Indenture as in
effect on the date of its execution and if the Indenture is amended following
its execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine); (ii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to both parties, provided that (a) the phrase “or becoming
capable at such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi); (b) the following language shall be added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (i) the default was caused solely by error or
omission of an administrative or operational nature; (ii) funds were available
to enable the party to make the payment when due; and (iii) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”; (c) “Specified Indebtedness” will have the meaning specified
in Section 14 of the Agreement, except that such term shall not include
obligations in respect of deposits received in the ordinary course of a party’s
banking business; and (d) “Threshold Amount” means in relation to Dealer, three
percent (3%) of shareholders’ equity of Deutsche Bank AG (the “Dealer Parent”)
and in relation to Counterparty, USD 25 million.)) on the Trade Date. In the
event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:
     General Terms.

     
Trade Date:
  June 9, 2011
 
   
Effective Date:
  The third Exchange Business Day immediately prior to the Premium Payment Date
 
   
Option Style:
  “Modified American”, as described under “Procedures for Exercise” below
 
   
Option Type:
  Call

2



--------------------------------------------------------------------------------



 



     
Buyer:
  Counterparty
 
   
Seller:
  Dealer
 
   
Shares:
  The common stock of Counterparty, par value USD0.01 per share (Exchange symbol
“IART”).
 
   
Number of Options:
   200,000. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.
 
   
Applicable Percentage:
   20%
 
   
Option Entitlement:
  A number equal to the product of the Applicable Percentage and 17.4092.
 
   
Strike Price:
  USD 57.441
 
   
Premium:
  USD 7,460,000
 
   
Premium Payment Date:
  June 15, 2011
 
   
Exchange:
  The NASDAQ Global Select Market
 
   
Related Exchange(s):
  All Exchanges
 
   
Excluded Provisions:
  Section 14.03 and Section 14.04(g) of the Indenture.

     Procedures for Exercise.

     
Conversion Date:
  With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Sections 14.02(b) and (c) of the Indenture.
 
   
Free Convertibility Date:
  June 15, 2016
 
   
Expiration Time:
  The Valuation Time
 
   
Expiration Date:
  December 15, 2016, subject to earlier exercise.
 
   
Multiple Exercise:
  Applicable, as described under “Automatic Exercise” below.
 
   
Automatic Exercise:
  Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date, a number of Options equal to the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred shall
be deemed to be automatically exercised; provided that such Options shall be
exercised or deemed to be exercised only if Counterparty has provided a Notice
of Exercise to Dealer in accordance with “Notice of Exercise” below.
 
   
 
  Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.

3



--------------------------------------------------------------------------------



 



     
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before (i) 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period for the Options being exercised or (ii) 5:00 p.m.
(New York City time) on the fifth Scheduled Valid Day immediately following the
scheduled first day of the Settlement Averaging Period for the Options being
exercised (in which case the Calculation Agent will determine the adjustment to
be made to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction in a commercially reasonable manner as appropriate
to reflect the additional costs (including, but not limited to, hedging
mismatches and market losses) and reasonable expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) due to such notification occurring after the time specified in the
immediately preceding clause (i)) of (w) the number of such Options (without
regard to any adjustments by the Calculation Agent in accordance with the
immediately preceding clause (ii)) and (x) the scheduled first day of the
Settlement Averaging Period and the scheduled Settlement Date, (y) the Relevant
Settlement Method for such Options, and (z) if the Relevant Settlement Method
for such Options is not Net Share Settlement (as defined below), the percentage
of each Share issuable upon conversion in excess of the principal portion of the
Convertible Notes being converted that will be paid in cash (the “Cash
Percentage”), and such notice shall also include the information,
representations, acknowledgements and agreements required pursuant to
“Settlement Method Election Conditions” below; provided that in respect of any
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, (A) such notice may be given on or prior to
the second Scheduled Valid Day immediately preceding the Expiration Date and
need only specify the information required in clause (w) above, and (B) if the
Relevant Settlement Method for such Options is not Net Share Settlement, Dealer
shall have received a separate notice (the “Notice of Final Settlement Method”)
in respect of all such Convertible Notes before 5:00 p.m. (New York City time)
on or prior to the Free Convertibility Date specifying the information required
in clauses (y) and (z) above, as well as the information, representations,
acknowledgements and agreements required pursuant to “Settlement Method Election
Conditions” below.
 
   
Valuation Time:
  The close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is

4



--------------------------------------------------------------------------------



 



     
 
  extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:
 
   
 
  “‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 p.m., New York
City time, on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options, contracts or future contracts relating to the Shares.”

     Settlement Terms.

     
Settlement Method:
  For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if the Settlement Method Election Conditions have been satisfied and
Counterparty shall have notified Dealer of the Relevant Settlement Method in the
Notice of Exercise or Notice of Final Settlement Method, as applicable, for such
Option.
 
   
Relevant Settlement Method:
  In respect of any Option, subject to the Settlement Method Election
Conditions:
 
   
 
   (i) if Counterparty has not specified a Cash Percentage or has specified a
Cash Percentage of 0% in respect of settling its conversion obligations in
respect of the related Convertible Note pursuant to Section 14.02(a)(i) of the
Indenture, then, in either case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;
 
   
 
   (ii) if Counterparty has specified a Cash Percentage of between 0% and 100%
in respect of settling its conversion obligations in respect of the related
Convertible Note pursuant to Section 14.02(a)(i) of the Indenture, then the
Relevant Settlement Method for such Option shall be Combination Settlement; and
 
   
 
   (iii) if Counterparty has specified a Cash Percentage of 100% in respect of
settling its conversion obligations in respect of the related Convertible Note
pursuant to Section 14.02(a)(i) of the Indenture, then the Relevant Settlement
Method for such Option shall be Cash Settlement.

5



--------------------------------------------------------------------------------



 



     
Settlement Method Election Conditions:
  For any Relevant Settlement Method other than Net Share Settlement, such
Relevant Settlement Method shall apply to an Option only if the Notice of
Exercise or Notice of Final Settlement Method for such Option, as applicable,
contains:

         
 
  (i)   a representation that, on the date of such Notice of Exercise or Notice
of Final Settlement Method, as applicable, Counterparty is not in possession of
any material non-public information with respect to Counterparty or the Shares;
 
       
 
  (ii)   a representation that Counterparty is electing the settlement method
for the related Convertible Note and such Relevant Settlement Method in good
faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);
 
       
 
  (iii)   a representation that Counterparty has not entered into or altered any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction;
 
       
 
  (iv)   a representation that Counterparty is not electing the settlement
method for the related Convertible Note and such Relevant Settlement Method to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares); and
 
       
 
  (v)   an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the related
Convertible Note and such Relevant Settlement Method shall be made at Dealer’s
sole discretion and for Dealer’s own account and (B) Counterparty does not have,
and shall not attempt to exercise, any influence over how, when, whether or at
what price to effect such transactions, including, without limitation, the price
paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

     
Net Share Settlement:
  If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) the Daily Option Value for such
Valid Day, divided by (ii) the Relevant Price on such Valid Day,

6



--------------------------------------------------------------------------------



 



     
 
  divided by (iii) the number of Valid Days in the Settlement Averaging Period.
 
   
 
  Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.
 
   
Combination Settlement:
  If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

         
 
  (i)   cash in an amount equal to the sum, for each Valid Day during the
Settlement Averaging Period for such Option, of (i) the Daily Option Value for
such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period, multiplied by (iii) the Cash Percentage; and
 
       
 
  (ii)   a number of Shares (the “Combination Settlement Share Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of (i) the Daily Option Value for such Valid Day, divided by (ii) the
Relevant Price on such Valid Day, divided by (iii) the number of Valid Days in
the Settlement Averaging Period, multiplied by (iv) (A) 100% minus (B) the Cash
Percentage.

     
 
  Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.
 
   
Cash Settlement:
  If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash equal to the sum, for each Valid Day during the Settlement Averaging Period
for such Option, of (i) the Daily Option Value for such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period.
 
   
Daily Option Value:
  For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.
 
   
Valid Day:
  A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the

7



--------------------------------------------------------------------------------



 



     
 
  Exchange, on the principal other U.S. national or regional securities exchange
on which the Shares are then listed or, if the Shares are not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Shares are then listed or admitted for trading. If the Shares are not
so listed or admitted for trading, “Valid Day” means a Business Day.
 
   
Scheduled Valid Day:
  A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.
 
   
Business Day:
  Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.
 
   
Relevant Price:
  For each of the 50 consecutive Valid Days during the applicable Settlement
Averaging Period, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “IART <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled clos of trading of the
primary trading session on such Valid Day (or if such volume-weighted average
price is unavailable, the market value of one Share on such Valid Day
determined, using a volume-weighted average method, by the Calculation Agent).
The Relevant Price shall be determined without regard to after hours trading or
any other trading outside of the regular trading session trading hours.
 
   
Settlement Averaging Period:
  For any Option and regardless of the Settlement Method applicable to such
Option:

         
 
  (i)   if the relevant Conversion Date occurs prior to the Free Convertibility
Date, the 50 consecutive Valid-Day period beginning on, and including, the
second Valid Day after such Conversion Date; and
 
       
 
  (ii)   if the relevant Conversion Date occurs on or following the Free
Convertibility Date, the 50 consecutive Valid Days beginning on, and including,
the 52nd Scheduled Valid Day immediately preceding the Expiration Date.

     
Settlement Date:
  For any Option, the date Shares and/or cash are delivered with respect to the
Convertible Note related to such Option pursuant to Section 14.02(a) of the
Indenture; provided that the Settlement Date will not be prior to the later of
(i) the third Business Day immediately following the final Valid Day of the
Settlement Averaging Period for such Option and (ii) the Exchange Business Day
immediately following the date Counterparty provides

8



--------------------------------------------------------------------------------



 



     
 
  written notice to Dealer of such date of delivery under the Indenture prior to
4:00 PM, New York City time.
 
   
Settlement Currency:
  USD
 
   
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 (as modified below) of
the Equity Definitions will be applicable as if Physical Settlement were
applicable.
 
   
Representation and Agreement:
  Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3. Additional Terms applicable to the Transaction.
     Adjustments applicable to the Transaction:

     
Potential Adjustment Events:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment to the
Conversion Rate (as defined in the Indenture) of the Convertible Notes.
 
   
Method of Adjustment:
  Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make a corresponding adjustment to any one or more
of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction;
provided that, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make an
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event.
 
   
Dilution Adjustment Provisions:
  Section 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

     Extraordinary Events applicable to the Transaction:

     
Merger Events:
  Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the

9



--------------------------------------------------------------------------------



 



     
 
  occurrence of any event or condition set forth in the definition of “Merger
Event” in Section 14.07(a) of the Indenture.
 
   
Tender Offers:
  Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.
 
   
Consequence of Merger Events /
 
Tender Offers:
  Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the Counterparty to the Transaction following such Merger Event
or Tender Offer, will not be a corporation or will not be the Issuer following
such Merger Event or Tender Offer, then Cancellation and Payment (Calculation
Agent Determination) shall apply.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.
 
   
Additional Disruption Events:
 
 
   
Change in Law:
  Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute)” and
(ii)

10



--------------------------------------------------------------------------------



 



     
 
  Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word “Shares” with the phrase “Hedge Positions.”
 
   
          Failure to Deliver:
  Applicable
 
   
          Hedging Disruption:
  Applicable
 
   
          Increased Cost of Hedging:
  Applicable
 
   
          Hedging Party:
  For all applicable Additional Disruption Events, Dealer.
 
   
     Determining Party:
  For all applicable Extraordinary Events, Dealer.
 
   
     Non-Reliance:
  Applicable
 
   
     Agreements and Acknowledgements
   
 
   
     Regarding Hedging Activities:
  Applicable
 
   
     Additional Acknowledgments:
  Applicable

         
4.
     Calculation Agent.   Dealer, whose judgments, determinations and
calculations shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent will
provide to Counterparty by e-mail to the e-mail address provided by Counterparty
in such written request a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such calculation, it being understood that the Calculation Agent shall not
be obligated to disclose any proprietary models used by it for such calculation.

5.   Account Details.

     
(a)
  Account for payments to Counterparty:
 
   
 
  Bank Name: Wells Fargo Bank
 
  ABA #: 121000248
 
  Beneficiary: First Clearing, LLC
 
  Account #: 4122023377
 
  FFC Account Name: Integra LifeSciences Holdings Corp
 
  FFC Account Number: 8595-0713
 
   
 
  Account for delivery of Shares to Counterparty:
 
   
 
  American Stock Transfer & Trust Co LLC
 
  Transfer Agent # 2941
 
  Account # 10249
 
   
(b)
  Account for payments to Dealer:
 
   
 
  To be provided by Dealer.
 
   
 
  Account for delivery of Shares from Dealer:

11



--------------------------------------------------------------------------------



 



         
 
      To be provided by Dealer.
 
    6.   Offices.
 
       
 
  (a)   The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.
 
       
 
  (b)   The Office of Dealer for the Transaction is: London
 
        7.   Notices.

     
(a)
  Address for notices or communications to Counterparty:
 
   
 
  Integra LifeSciences Holdings Corporation
 
  311 Enterprise Drive
 
  Plainsboro, NJ 08536

 
  Attention:   Treasurer
 
  Telephone No.:   (609) 275-0500
 
  Facsimile No.:   (609) 750-4264
 
       
(b)
  Address for notices or communications to Dealer:
 
       
 
  To:   Deutsche Bank AG, London Branch
 
      c/o Deutsche Bank Securities Inc.
 
  Attn:   Faiz Khan / Andrew Yaeger
 
  Group:   Equity-Linked Capital Markets
 
      60 Wall Street, 4th Floor
 
      New York, NY 10005
 
  Faiz Tel:   212-250-0668
 
  Faiz Email:   faiz.khan@db.com
 
  Andrew Tel:   212-250-2717
 
  Andrew Email:   Andrew.yaeger@db.com
 
  Facsimile:   732-460-7499
 
       
 
  With a copy to:    
 
       
 
  Attn:   Lars Kestner / Dushyant Chadha
 
  Group:   Corporate Derivatives
 
      60 Wall Street, 4th Floor
 
      New York, NY 10005
 
  Lars Tel:   212-250-6043
 
  Lars Email:   lars.kestner@db.com
 
  Dushyant Tel:   212-250-4980     Dushyant Email: dushyant.chadha@db.com

8.   Representations and Warranties of Counterparty.       Each of the
representations and warranties of Counterparty set forth in Section 3 of the
Purchase Agreement (the “Purchase Agreement”), dated as of June 9, 2011, between
Counterparty and the representatives of the Initial Purchasers party thereto
(the “Representatives”), is true and correct and is hereby deemed to be repeated
to Dealer as if set forth herein; provided that no such representation or
warranty, other than the representations and warranties set forth in
Sections 3(a), (b), (d) and (e) of the Purchase Agreement, may be the basis of
an Event of Default under Section 5(a)(iv) of the Agreement. Counterparty hereby
further represents and warrants to Dealer on the date hereof and on and as of
the Premium Payment Date that:

  (a)   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation

12



--------------------------------------------------------------------------------



 



      has been duly and validly executed and delivered by Counterparty and
constitutes its valid and binding obligation, enforceable against Counterparty
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto.     (b)   Neither the execution and delivery of
this Confirmation nor the incurrence or performance of obligations of
Counterparty hereunder will conflict with or result in a breach of the
certificate of incorporation or by-laws (or any equivalent documents) of
Counterparty, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Counterparty or any of its subsidiaries is a
party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.     (c)   No consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Counterparty of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act or state securities laws.     (d)  
Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.     (e)   Counterparty is an “eligible contract participant” (as such
term is defined in Section 1a(12) of the Commodity Exchange Act, as amended,
other than a person that is an eligible contract participant under
Section 1a(12)(C) of the Commodity Exchange Act).     (f)   Each of Counterparty
and its officers and directors is not, on the date hereof, in possession of any
material non-public information with respect to Counterparty or the Shares.

9.   Other Provisions.

  (a)   Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.     (b)   Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares or consummates or otherwise
executes or engages in any transaction or event (a “Conversion Rate Adjustment
Event”) that would lead to an increase in the Conversion Rate (as such term is
defined in the Indenture), promptly give Dealer a written notice of such
repurchase or Conversion Rate Adjustment Event (a “Repurchase Notice”) on such
day if following such repurchase or Conversion Rate Adjustment Event, the number
of outstanding Shares as determined on such day is (i) less than 26,749,873 (in
the case of the first such notice) or (ii) thereafter more than 1,622,916 less
than the number of Shares included in the immediately preceding Repurchase
Notice. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, that an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the

13



--------------------------------------------------------------------------------



 



      manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies that may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.     (c)   Regulation M. Counterparty is not on
the Trade Date engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.     (d)   No Manipulation. Counterparty is not
entering into the Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.     (e)   Transfer or Assignment.

  (i)   Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including, but not limited to, the following conditions:

  (A)   With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;     (B)   Any
Transfer Options shall only be transferred or assigned to a third party that is
a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

14



--------------------------------------------------------------------------------



 



  (C)   Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;     (D)   Dealer will not, as a result of
such transfer and assignment, be required to pay the transferee on any payment
date an amount under Section 2(d)(i)(4) of the Agreement greater than an amount
that Dealer would have been required to pay to Counterparty in the absence of
such transfer and assignment;     (E)   An Event of Default, Potential Event of
Default or Termination Event will not occur as a result of such transfer and
assignment;     (F)   Without limiting the generality of clause (B),
Counterparty shall cause the transferee to make such Payee Tax Representations
and to provide such tax documentation as may be reasonably requested by Dealer
to permit Dealer to determine that results described in clauses (D) and (E) will
not occur upon or after such transfer and assignment; and     (G)   Counterparty
shall be responsible for all reasonable costs and expenses, including reasonable
counsel fees, incurred by Dealer in connection with such transfer or assignment.

  (ii)   Dealer may not, without Counterparty’s consent, transfer or assign all
or any part of its rights or obligations under the Transaction except to any
affiliate of Dealer (A) that has a rating for its long term, unsecured and
unsubordinated indebtedness that is equal to or better than Dealer’s credit
rating at the time of such transfer or assignment, or (B) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions, by Dealer or the
Dealer Parent. If at any time at which (A) the Section 16 Percentage exceeds
7.5%, (B) the Option Equity Percentage exceeds 14.5%, or (C) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(k) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Option

15



--------------------------------------------------------------------------------



 



      Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations (except for any filings of Schedule 13D or Schedule 13G
under the Exchange Act or any other filing obligations applicable as of the date
hereof) or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or could result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.    
(iii)   Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

  (f)   Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Dealer’s hedging activities hereunder, Dealer reasonably determines
that it would not be advisable to deliver, or to acquire Shares to deliver, any
or all of the Shares to be delivered by Dealer on the Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to deliver the Shares on two or more
dates (each, a “Staggered Settlement Date”) as follows:

  (i)   in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date) and the number of Shares that it will deliver on each Staggered
Settlement Date;     (ii)   the aggregate number of Shares that Dealer will
deliver to Counterparty hereunder on all such Staggered Settlement Dates will
equal the number of Shares that Dealer would otherwise be required to deliver on
such Nominal Settlement Date; and     (iii)   if the Net Share Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms will apply on each Staggered Settlement Date, except that the
Net Shares will be allocated among such Staggered Settlement Dates as specified
by Dealer in the notice referred to in clause (i) above.

  (g)   Role of Agent. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through DBSI.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through DBSI.     (h)   Additional Termination Events.

16



--------------------------------------------------------------------------------



 



  (i)   Notwithstanding anything to the contrary in this Confirmation if (i) an
event of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture or
(ii) Counterparty gives Dealer the notice required pursuant to the last sentence
of this paragraph, then such occurrence or the giving of such notice, as
applicable, shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement (which Early Termination Date shall correspond in the case of a
Repurchase Event (as defined below), if applicable, to a payment date under
Section 6(d)(ii) of the Agreement occurring within a commercially reasonable
period of time (as determined by Dealer in a commercially reasonable manner in
consultation with counsel with regard to legal, regulatory or commercial issues
arising in connection with any related hedging or hedge unwind activities) after
the date of payment with respect to the Convertible Notes, if applicable, for
such Repurchase Event) and determine the amount payable pursuant to Section 6(e)
of the Agreement; provided that in the case of a Repurchase Event, the
Transaction shall be subject to termination only in respect of a number of
Options (the “Affected Number of Options”), equal to the lesser of (A) the
number of Convertible Notes that cease to be outstanding in connection with or
as a result of such Repurchase Event, as the case may be, and (B) the number of
Options then outstanding. For the avoidance of doubt, in determining the amount
payable in respect of such Affected Transaction pursuant to Section 6 of the
Agreement in connection with a Repurchase Event, the Calculation Agent shall
assume that the Convertible Notes subject to such Repurchase Event shall not
have been repurchased and remain outstanding. Counterparty shall notify Dealer
promptly following the occurrence of any Repurchase Event; provided that
Counterparty agrees to initiate a Repurchase Event only if Counterparty
represents to Dealer at the time it takes action to so initiate such Repurchase
Event that it is not in possession of any material nonpublic information with
respect to Counterparty or the Shares.         “Repurchase Event” means that
(i) any Convertible Notes are repurchased (whether in connection with or as a
result of a fundamental change, howsoever defined, a tender offer or similar
transaction or for any other reason) by Counterparty, (ii) any Convertible Notes
are delivered to Counterparty in exchange for delivery of any property or assets
of Counterparty (howsoever described), (iii) any principal of any of the
Convertible Notes is repaid prior to the final maturity date of the Convertible
Notes (whether following acceleration of the Convertible Notes or otherwise), or
(iv) any Convertible Notes are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty (or any other property, or any
combination thereof) pursuant to any exchange offer or similar transaction. For
the avoidance of doubt, any conversion of Convertible Notes pursuant to the
terms of the Indenture shall not constitute a Repurchase Event.     (ii)  
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of Options that
relate to Convertible Notes as to which additional Shares would be added to the
Conversion Rate pursuant to Section 14.03 of the Indenture in connection with a
“Make-Whole Fundamental Change” (as defined in the Indenture) shall constitute
an Additional Termination Event as provided in this Section 9(h)(ii). Upon
receipt of any such Notice of Exercise, Dealer shall designate an Exchange
Business Day following such Additional Termination Event (which Exchange
Business Day shall in no event be earlier than the related settlement date for
such Convertible Notes) as an Early Termination Date with respect to the portion
of this Transaction corresponding to a number of Options (the “Make-Whole
Conversion Options”) equal to the lesser of (A) the number of such Options
specified in such Notice of Exercise and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the

17



--------------------------------------------------------------------------------



 



      number of Make-Whole Conversion Options. Any payment hereunder with
respect to such termination shall be calculated pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Make-Whole Conversion Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and
(3) the terminated portion of the Transaction were the sole Affected Transaction
(and, for the avoidance of doubt, in determining the amount payable pursuant to
Section 6 of the Agreement, the Calculation Agent shall not take into account
any adjustments to the Option Entitlement that result from corresponding
adjustments to the Conversion Rate pursuant to Section 14.03 of the Indenture);
provided that the amount of cash deliverable in respect of such early
termination by Dealer to Counterparty shall not be greater than the product of
(x) the Applicable Percentage and (y) the excess of (I) (1) the number of
Make-Whole Conversion Options multiplied by (2) the Conversion Rate (after
taking into account any applicable adjustments to the Conversion Rate pursuant
to Section 14.03 of the Indenture) multiplied by (3) a price per Share
determined by the Calculation Agent over (II) the aggregate principal amount of
such Convertible Notes, as determined by the Calculation Agent in a commercially
reasonable manner.

  (i)   Amendments to Equity Definitions.

  (i)   Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”     (ii)   Section 12.9(b)(i) of the Equity Definitions is hereby
amended by (1) replacing “either party may elect” with “Dealer may elect” and
(2) replacing “notice to the other party” with “notice to Counterparty” in the
first sentence of such section.

  (j)   No Set-off. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.     (k)   Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events. If in respect of the
Transaction, an amount is payable by Dealer to Counterparty (i) pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions or (ii) pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Obligation”),
Counterparty may request Dealer to satisfy the Payment Obligation by the Share
Termination Alternative (as defined below) (except that Counterparty shall not
have the right to make such an election in the event of (I) a Nationalization,
Insolvency, Merger Event or Tender Offer, in each case, in which the
consideration to be paid to holders of Shares consists solely of cash, (II) a
Merger Event or Tender Offer that is within Counterparty’s control, or (III) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, other than an Event of
Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement in each case that resulted from an event or events outside
Counterparty’s control) and shall give irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 12:00 p.m.
(New York City time) on the Merger Date, the Tender Offer Date, the Announcement
Date (in the case of Nationalization, Insolvency or Delisting), the Early
Termination Date or date of cancellation, as applicable; provided that if
Counterparty does not validly request Dealer to satisfy the Payment Obligation
by the Share Termination Alternative, Dealer shall have the right, in its sole
discretion, to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Counterparty’s election to the contrary.

18



--------------------------------------------------------------------------------



 



     
Share Termination Alternative:
  If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.
 
   
Share Termination Delivery Unit:
  One Share or, if a Merger Event has occurred and a corresponding adjustment to
the Transaction has been made, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Merger Event, as determined by the Calculation Agent.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable as if Physical Settlement were applicable.

  (l)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the

19



--------------------------------------------------------------------------------



 



      other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

  (m)   Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer based on the advice of counsel, the Shares (“Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered secondary offering of substantially similar size; provided, however,
that if Dealer, in its sole reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this paragraph shall apply at the election
of Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of substantially similar size, in form and
substance satisfactory to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in the amounts, requested by Dealer.     (n)
  Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.  
  (o)   Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines based on the advice of
counsel, in its discretion, that such action is reasonably necessary or
advisable to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect purchases
of Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.     (p)   Status of Claims in Bankruptcy. Dealer acknowledges and
agrees that this Confirmation is not intended to convey to Dealer rights against
Counterparty with respect to the Transaction that are senior to the claims of
common stockholders of Counterparty in any United States bankruptcy proceedings
of Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.     (q)  
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

20



--------------------------------------------------------------------------------



 



  (r)   Notice of Certain Other Events. Counterparty covenants and agrees that:

  (i)   promptly following the public announcement of the results of any
election by the holders of Shares with respect to the consideration due upon
consummation of any consolidation, merger and binding share exchange to which
Counterparty is a party, or any sale of all or substantially all of
Counterparty’s assets, in each case pursuant to which the Shares will be
converted into cash, securities or other property, Counterparty shall give
Dealer written notice of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such transaction or event
(the date of such notification, the “Consideration Notification Date”); provided
that in no event shall the Consideration Notification Date be later than the
date on which such transaction or event is consummated; and     (ii)   promptly
following any adjustment to the Convertible Notes in connection with any
Potential Adjustment Event, Merger Event or Tender Offer, Counterparty shall
give Dealer written notice of the details of such adjustment.

  (s)   Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).     (t)   Early Unwind. In the event
the sale of the “Underwritten Securities” (as defined in the Purchase Agreement)
is not consummated with the Representatives for any reason, or Counterparty
fails to deliver to Dealer opinions of counsel as required pursuant to
Section 9(a), in each case by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date, the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and (i)
the Transaction and all of the respective rights and obligations of Dealer and
Counterparty under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date; provided that, other than in cases involving a breach of the Purchase
Agreement by Dealer, Counterparty shall purchase from Dealer on the Early Unwind
Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
Dealer and Counterparty represents and acknowledges to the other that, subject
to the proviso included in this Section 9(r), upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.     (u)   Payment by Counterparty. In the event that (i) an Early
Termination Date occurs or is designated with respect to the Transaction as a
result of a Termination Event or an Event of Default (other than an Event of
Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a
result, Counterparty owes to Dealer an amount calculated under Section 6(e) of
the Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

[Remainder of Page Intentionally Blank]

21



--------------------------------------------------------------------------------



 



(DEUTSCHE BANK LOGO) [w83072k1w8307204.gif]
     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Deutsche Bank
Securities Inc., 60 Wall Street, New York, NY 10005, or by fax to (212) 797
8974.
Very truly yours,

                  Deutsche Bank AG, London Branch    
 
           
 
  By:   /s/ Lars Kestner
 
        Authorized Signatory    
 
  Name:   Lars Kestner    
 
      Managing Director    
 
           
 
  By:   /s/ Michael Sanderson
 
        Authorized Signatory    
 
  Name:   Michael Sanderson    
 
      Managing Director    
 
                Deutsche Bank-Securities Inc., acting solely as
Agent in connection with the Transaction    
 
           
 
  By:   /s/ Lars Kestner    
 
     
 
        Authorized Signatory    
 
  Name:   Lars Kestner    
 
      Managing Director    
 
           
 
  By:   /s/ Michael Sanderson
 
        Authorized Signatory    
 
  Name:   Michael Sanderson    
 
      Managing Director    

Accepted and confirmed as of the Trade Date:
Integra LifeSciences Holdings Corporation

         
By:
  /s/ Stuart M. Essig, CEO    
 
 
 
    Authorized Signatory
Name: Stuart M. Essig, CEO    

[DB Bond Hedge Confirmation]

     
Chairman of the Supervisory Board: Clemens Börsig Management Board: Josef
Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen, Anshuman Jain, Stefan
Krause, Hermann-Josef Lamberti, Rainer Neske
  Deutsche Bank AG is authorized under German Banking Law (competent authority:
BaFin — Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com

22